Citation Nr: 1033038	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer as a result 
of exposure to ionizing radiation and herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946 
and from February 1950 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In his January 2008 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
subsequent letter sent to the Veteran in May 2010, the RO 
informed the Veteran of a Board hearing scheduled in July 2010.  
He failed to appear.  Accordingly, the hearing request is 
considered to have been withdrawn.  See 38 C.F.R. § 20.702 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the delay, a remand is necessary to ensure that there is 
a complete record upon which to decide the appellant's claim so 
that she is afforded every possible consideration.

Of record are service treatment records and extensive VA and non-
VA treatment records, including treatment reports from Holloman 
Air Force Base (AFB) from December 1974 to November 1993, 
treatment reports from Dr. "A.A." of the Gerald Champion 
Memorial Hospital from July 1993 to November 2003, treatment 
reports from Dr. "R.S.," from October 2001 to December 2003, 
and VA outpatient treatment reports from October 2003.

A treatment report from Dr. A.A. of the Gerald Champion Memorial 
Hospital, dated in October 1995, indicated that the Veteran's 
"prostatic carcinoma has been being followed by Dr. Campbell."  
After a review of the record, there are no treatment reports of 
the Veteran's prostate cancer associated with the claims file 
from Dr. Campbell.

Indeed, an August 2001 treatment report from Dr. R.S. noted that 
the Veteran was initially diagnosed with prostate cancer in 1993.  
This 1993 record is also not of record.

As the Veteran's treatment records for his prostate cancer from 
Dr. Campbell, as well as initial diagnosis and treatment records 
of the Veteran's prostate cancer from 1993, may contain evidence 
pertinent to his claim that his prostate cancer was incurred in 
service, VA should make efforts to obtain those records.  If the 
records do not exist, documentation of VA's efforts to obtain the 
records and a negative reply should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Obtain the treatment records from Dr. 
Campbell and from 1993 related to the 
Veteran's prostate cancer and associate 
the records obtained with the claims 
file.  If no records are available, a 
negative reply should be obtained and 
that reply, along with documentation of 
VA's efforts to obtain those records, 
should be associated with the claims 
file.  The Veteran himself is asked to 
assist the RO in obtaining these records 
or copies of these alleged records.

2.	When the requested action has been 
completed and after undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claim, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


